Citation Nr: 1714888	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  13-21 572A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a lung disorder, to include asthma.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Nichols, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active naval service from June 1958 to February 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The Veteran testified before the undersigned at a Board hearing held via videoconferencing technology.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets the additional delay.  However, this matter must be remanded because there was not substantial compliance with the Board's June 2015 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008).  

Specifically, as the medical opinion from the September/October 2016 VA examination is inadequate, a new addendum opinion addressing all of the Board's inquiries herein must be sought.  In this regard, the examiner failed to address the Veteran's asthma - a diagnosis of which he certainly has on record - when rendering the opinion on service connection and he also did not comment on the private pulmonologist's letter.  Additionally, the October 2016 opinion indicates that the Veteran has pulmonary nodule and linear scar in the lung which essentially can be either benign or malignant.  He says that "[f]or now since they are not considered malignancy those can't be considered service connected."  The end result is that the addendum opinion provided was incomplete, unclear, and lacking sufficient rationale.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain an addendum opinion for a second time from Dr. A.M. who administered the VA examination in September 2016 and issued the October 2016 first addendum opinion.  If Dr. A.M. is unavailable, please reschedule the Veteran for another respiratory VA examination with an appropriate physician and request that the physician review the Veteran's eFolder of documents, medical and service history, administer appropriate tests, and fully answer the medical questions herein.  

Additionally, if Dr. A.M. feels that additional tests are necessary to answer the questions to completion, please first schedule the Veteran for an appropriate examination before attempting the medical opinion.

Again, the Board asks that the examiner pay special attention to the service treatment records reflecting episodes of bronchitis treated in service, as well as the history of childhood asthma shown in these records.  The examiner should identify any current lung disability or disabilities (including, but not limited to COPD, pulmonary nodule asthma, and/or any other lung disorder shown).  

For each diagnosed lung disorder, the examiner should address the following: 

Is it at least as likely as not (a 50 percent or greater probability) the lung disorder was incurred in or is otherwise related to an event, injury, or disease in service, to include the Veteran's conceded exposure to asbestos and diesel engine fumes?  In addressing this question the examiner should address the opinion from the private pulmonologist in the October 2014 letter.   This letter noted the Veteran had exposure to diesel fumes in the Navy, and suggested there could be a possible relationship between such exposure and the development of his asthma.  

The examiner should provide a clinical rationale for all opinions expressed.  If the examiner is of the opinion that an opinion cannot be provided without resorting to speculation, then he/she must provide a detailed medical explanation as to why this is so.  

2. Thereafter, re adjudicate the claim.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case and afford the Veteran an opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
REBECCA N. POULSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




